      Case 3:20-cv-00476-HTW-LRA Document 16 Filed 09/23/20 Page 1 of 2




                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                             NORTHERN DISTRICT


DEVON MODACURE                                                             PLAINTIFF


VS.                                         CIVIL ACTION NO.: 3:20-cv-476-HTW-LRA


THE CITY OF JACKSON, MISSISSIPPI;
JAMES E. DAVIS, COBEY SMITH individually
and as an Officer of City of Jackson, KENNETH SHORT, II, et al          DEFENDANTS



             NOTICE OF SERVICE OF REQUEST FOR DISCOVERY

      NOTICE is hereby given that Defendant, City of Jackson, Mississippi, have this day

served the following discovery requests in the above-entitled action:

                 •   City of Jackson, Mississippi’s Requests for Production of Documents
                     Propounded to Plaintiffs.

      The undersigned retains the originals of the above documents as custodian thereof.

      RESPECTFULLY SUBMITTED, this the 23rd day of September, 2020.



                                         CITY OF JACKSON, MISSISSIPPI, Defendant

                                         By: /s/ J. Richard Davis
                                         J. Richard Davis, MSB #5994
                                         Deputy City Attorney

OF COUNSEL:

OFFICE OF THE CITY ATTORNEY
455 East Capitol Street
Post Office Box 2779
Jackson, Mississippi 39207-2779
Telephone: 601-960-1799
Facsimile: 601-960-1756
      Case 3:20-cv-00476-HTW-LRA Document 16 Filed 09/23/20 Page 2 of 2




                                CERTIFICATE OF SERVICE

       I, J. Richard Davis., one of the attorneys for the Defendant, do hereby certify that I have

served this day via Electronic Filing, a true and correct copy of the above and foregoing to the

following:

Carlos E. Moore
THE COCHARN FIRM-Mississippi Delta
306 Branscome Drive
P. O. Box 1487
Grenada, MS 38902-1487
662-227-9940- phone
662-227-9941- fax
Email: cmoore@cochranfirm.com

       So certified, this the 23rd day of September, 2020


                                             /s/ J. Richard Davis
                                             J. Richard Davis
